DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3 contains pixelated text that is insufficient for reproduction. 
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

concepts of: 
-training the machine learning model using previously suggested application entries for one or more other networks not associated with a client device.
-wherein identifying the one or more subsets of the plurality of processes comprises using a machine learning model that is trained using the one or more suggested application entries, the configuration item types for the one or more suggested application entries, and the discovery patterns for the one or more suggested application entries.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 7 is objected to because of the following informalities:  
The term “the configuration types for the one or more suggested application entries” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Examiner is unable to find support within the specifications that provides steps for:
training the machine learning model using previously suggested application entries for one or more other networks not associated with a client device

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. U.S. Patent Application Publication 2013/0290238 in view of Pargaonkar et al. U.S. Patent Application Publication 2021/0176191.
Claims 1 and 10,
	Griffith discloses 
	A tangible, non-transitory, and machine-readable medium storing machine- readable instructions (para 0011), that when executed by a processor, cause the processor to perform operations comprising:
	 identifying a plurality of processes executing in a network (para 0031- Discovers resources, including applications);

	generating discovery patterns for the [one or more subsets of the plurality of processes.] (para 0052- discloses an automated method to determine which computing resources of a computing environment are correlated. For example, embodiments of the present disclosure enable the automatic derivation and/or generation of queries used to discover configuration items that are correlated without the user/administrator being familiar with or experienced with the various naming conventions and query semantics that may be needed to identify such configuration items. Further, embodiments of the present disclosure enable large computing environments (e.g., containing thousands of configuration items) to be evaluated and related configuration items grouped together without repeated and burdensome manual groupings being performed by the user/administrator.) , 
	the discovery patterns configured to [enable a discovery process to obtain information about a respective subset of the one or more subsets of the plurality of processes] (para 0052) [Examiner notes that applicant’s claim language fails to positively recite limitations directed at the discovery process. The term “enable” fails to articulate what function or action the patterns perform to obtain the data].
Griffith discloses a processor, memory and instructions in paragraph 0014.

	Cluster analysis 
	generating one or more suggested application entries in a suggested applications table corresponding to the one or more subsets of the plurality of processes.
	In an analogous art, Pargaonkar discloses	
	Cluster analysis (para 0017- disclose clustering to for label classification of the resources) 
	generating one or more suggested application entries in a suggested applications table corresponding to the one or more subsets of the plurality of processes (para 0017-0018- the information is sorted and classified in the databased with label. The storage mechanism are database tables.).
	One of ordinary skill in the art before the effective filing of the claimed invention would find it obvious to combine the label suggestions of Pargaonkar with the Griffith system to produce the predictable result of suggesting entries for process clusters. One of ordinary skill in the art would be motivated to combine Pargaonkar with Griffith to improve the recommended labels in a Configuration Management environment. 
Claims 2 and 11,
	the operations comprising: receiving, via a user interface, an input associated with at least one of the one or more suggested application entries (Pargaonkar para 0018- user interface); and modifying the one or more suggested application entries based at least in part on the input associated with at least one of the one or more 
Motivation same as claim 1.
Claims 3 and 12,
	wherein modifying the one or more suggested application entries comprises removing an association between one or more processes in a first subset of the one or more subsets and the other processes in the first subset (Pargaonkar para 0018-0019, Fig.6-7 discloses a GUI to deselect the recommended tags).
Motivation same as claim 1.
Claim 7,
	wherein identifying the one or more subsets of the plurality of processes comprises using a machine learning model that is trained using the one or more suggested application entries, the configuration item types for the one or more suggested application entries, and the discovery patterns for the one or more suggested application entries (Pargaonkar para 0028-discloses using a prediction model to recommend tags, Griffith para 0037- then "learns" from information acquired by grouping composer 360 to automatically create queries to submit to repository 330 based on identified and/or determined correlations of the grouped unit of configuration items received via grouping composer 360, para 0041- disclose learning from the acceptance or rejection of a previous used pattern, para 0036- As will be described in further detail below, discovery engine 310 uses various types of machine learning techniques to automatically determine correlations between various types of 
Motivation same as claim 1.
Claim 8, 
training the machine learning model using previously suggested application entries (Pargaonkar para 0017- uses regression analysis to predict best tags for previously used tags. ) [for one or more other networks not associated with a client device] (Claim limitation appears to be an intended use for entries and is not given patentable weight)
Motivation same as claim 1.
Claim 9,
	 wherein the one or more suggested application entries, a corresponding subset of the plurality of processes, a corresponding configuration item type, and a corresponding discovery pattern are stored in a configuration management database. (Griffith Fig. 3 discloses memory with a configuration database with configuration items, grouped configurations items and Data flow patterns. Pargaonkar, para 108 disclose the storing a recommendation of tag [suggested application entries], recommendation tags table, tag relationship definitions table.)
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the configuration database of Griffith with the recommendations of Pargaonkar to produce the predictable result of storing the grouping information in the CMBD. The combination of the data elements in a single databases would be combine known elements in the prior to produce a predictable 
Claim 13,
	wherein the respective distances comprise Euclidean distances or Levenshtein distances. (Pargaonkar para 0013-K-means clustering)
Motivation same as claim 1.
Claim 16,
	wherein identifying the one or more subsets of the plurality of processes comprises using a machine learning model. (Pargaonkar para 0017-clusters of the K-means use machine learning)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. U.S. Patent Application Publication 2013/0290238 in view of Pargaonkar et al. U.S. Patent Application Publication 2021/0176191 in view of Kawamura et al. U.S. Patent Application Publication 2011/0106772.
Claim 4,
	Although Griffith/Pargaonkar discloses substantial limitations of the claimed invention, it fails to explicitly discloses 
	wherein modifying the one or more suggested application entries comprises adding one or more processes of the plurality of processes that are not included in the one or more subsets of the plurality of processes to the one or more subsets.
	In an analogous art, Kawamura discloses 

	One of ordinary skill in the art before the effective filing of the claimed invention would find it obvious to combine the cluster updating of Kawamura with the Griffith/Pargaonkar system to produce the predictable result of adding a new processes to the clusters. One of ordinary skill in the art would be motivated to combine Kawamura with Griffith/Pargaonkar to improve the recommended labels. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith/Pargaonkar in view of Balsubramanian et al. U.S. Patent Application Publication 2020/0257585.
Claim 17,
	Griffith discloses 
	A method comprising:
	 identifying a plurality of processes executing in a network (para 0031- Discovers resources, including applications);
	identifying one or more subsets of the plurality of processes by analyzing similarities in the one or more (para 0031- disclose automatically group certain configuration items based on a desired grouping criteria or model set forth or selected by a user/administrator.); 

	executing a subsequent discovery process using the discovery patterns for the one or more suggested application entries (para 0041- disclose learning from the acceptance or rejection of a previous used pattern, para 0036- As will be described in further detail below, discovery engine 310 uses various types of machine learning techniques to automatically determine correlations between various types of configuration items 334 to determine which configuration items 334 to group together for a particular grouping criteria.)
	Although Griffith discloses substantial limitations of the claimed invention, it fails to explicitly discloses 
	filtering the plurality of processes to one or more processes associated with an existing configuration item from the plurality of processes

	In an analogous art, Pargaonkar discloses	
	generating one or more suggested application entries in a suggested applications table corresponding to the one or more subsets of the plurality of processes (para 0017-0018- the information is sorted and classified in the databased with label. The storage mechanism are database tables.).
	One of ordinary skill in the art before the effective filing of the claimed invention would find it obvious to combine the label suggestions of Pargaonkar with the Griffith system to produce the predictable result of suggesting entries for process clusters. One of ordinary skill in the art would be motivated to combine Pargaonkar with Griffith to improve the recommended labels in a Configuration Management environment. 
	Although Griffith/Pargaonkar discloses substantial limitations of the claimed invention, it fails to explicitly discloses 
	filtering the plurality of processes to one or more processes associated with an existing configuration item from the plurality of processes
	In an analogous art, Balsubramanian discloses
	filtering the plurality of processes to one or more processes associated with an existing configuration item from the plurality of processes (para 0030- disclose filtering the configuration items associated into a group, see para fig. 3, item 310) 
	One of ordinary skill in the art before the effective filing of the claimed invention would find it obvious to combine the grouping of Balsubramanian with the Griffith/Pargaonkar system to produce the predictable result of filtering similar 
Claim 18, 
	 receiving an input associated with at least one of the one or more suggested application entries (Pargaonkar para 0018- user interface); and 
	modifying the one or more suggested application entries based at least in part on the input associated with at least one of the one or more suggested application entries (Pargaonkar Fig. 6 discloses a check box that can be toggle to confirm or disapprove the tag).
Same motivation as claim 17.
Claim 19, 
	 wherein each of the one or more subsets of the plurality of processes comprises one or more associated processes of the plurality of processes (Balsubramanian para 0030- disclose filtering the configuration items associated into a group, Griffith para 0037- The derived rules are then used to automatically build queries on behalf of the user by discovery engine 310 to automatically locate and group additional configuration items 334 with the previously grouped configuration items 350 (e.g., without further user intervention or action).
Same motivation as claim 17.


Allowable Subject Matter
Claims 5-6, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	 filtering the plurality of processes to remove one or more processes from the plurality of processes that are associated with currently-executing applications; and 
	generating configuration item types for the one or more suggested application entries, wherein the discovery patterns for the one or more suggested application entries are based at least in part on a corresponding configuration item type.

Teruya et al. U.S. Patent Application Publication 2019/0303485- discloses a method for generating recommended tags for data records. 
Parganokar et al. U.S. Patent Application Publication 2021/0176191- discloses a recommendation engine 
Morozov et al. U.S. Patent Application Publication 2014/0195504- discloses a method for reconciliation of records within a plurality of data partition. 
Kunnumma et al. U.S. Patent Application Publication 2020/0320430- discloses a machine learning classification method. 
	The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
Conclusion
Related Prior art:
	Kaluza et al. U.S. Patent Application Publication 2017/0195178- discloses clustering configurations items based on similar characteristics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459          

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459